Title: From George Washington to David Stuart, 5 November 1786
From: Washington, George
To: Stuart, David

 

Dear Sir,
Mount Vernon 5th Novr 1786

Enclosed is a petition from the Directors of the Potomack Company to our Assembly which they request you to present; and to use your endeavors to obtain the prolongation which is therein prayed for. The Assembly need be under no apprehension of unnecessary delay. Interest and inclination will equally prompt the Company to dispatch. To shorten the time required may occasion a contrariety in the Acts of the different Assemblies, & would create confusion, trouble & delay in the business. We hope therefore no attempt will be made to do this.
As the petition recites the causes which have given rise to the application, and the facts enumerated are notorious, I shall add nothing in support of it.
I also give you the trouble of a small matter which concerns myself only. It is, if you shall see no impropriety from the lapse of time (which is injurious only to myself) to offer the enclosed certificates when you shall find a fit opportunity, for payment.
The circumstances are these. In the year 1774 I bought a number of Servants, hired many freemen, and sent Negroes to the Ohio for the purpose of saving, and improving my Military Lands, agreeably to the Laws then existing. The Indian disturbances wch obliged Lord Dunmore to embody and March the Militia into that Country, checked my operations; and the seizure of part of my goods (as will appear by these Certificates) compelled me the year following to encounter the same expence, trouble & difficulty I had done the preceeding one. And no Assembly happening that could take cognizance of such Claims before my departure from this State (in May 1775) the Certificates during my absence, and the frequent removal of my papers (to keep them from the hands of the enemy) got so intermixed as not to be found till very lately. If these circumstances which are truely related, are insufficient to obtain compensation for them without subjecting the application to much disputation, I had rather undergo the loss, than the mortification of an opposition to a measure that is merely personal.
As we are to be made rich by the Magity Bay-Pea, might it not be well for you to enquire how and in what manner this great good is to be effected. Particularly when they are to be sowed—

the quantity required for an Acre—Preparation of the ground & nature of the Soil best adapted for them. Whether they are to be plowed in as a manure, and in what stage of their growth; or whether the leaf alone when fallen, is sufficient to answer this purpose. The best method of saving the Seed, and the quantity to be had from an Acre, &ca &ca—Mr Savage, or some of the Gentlemen from the Eastern shore can, no doubt, give full information on all these heads.
Will you be so good as to enquire if spring Barley can be had—in what quantity, at what price, and how it could be got here. The family all join me in best wishes for you—Mrs Stuart who is here, and will put a letter under cover with this, will tell you, I presume, that she and the Children are all well. I am—Dear Sir Yr Most Obedt & Affecte Servt

Go: Washington


P.S. If you could inform me what Sum, and at what time I may depend upon the Estate of Mr Custis for it, you would oblige me. My want of money presses. I must sell something if I cannot receive part of what is due to me.


G: W——n
